Exhibit 10.89
U.S. $75,000,000
REVOLVING CREDIT AGREEMENT,
dated as of February 11, 2011,
ITC MIDWEST LLC
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER
PERSONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



              ARTICLE 1 DEFINITIONS     1  
1.1
  Defined Terms     1  
1.2
  Accounting Terms; GAAP     13  
1.3
  Interpretation     13   ARTICLE 2 AMOUNT AND TERMS OF CREDIT     13  
2.1
  Commitments     13  
2.2
  Minimum Amount of Each Borrowing; Maximum Number of Borrowings     14  
2.3
  Notice of Borrowing     14  
2.4
  Disbursement of Funds     15  
2.5
  Repayment of Loans; Evidence of Debt     15  
2.6
  Changes in Type of Revolving Credit Loan     16  
2.7
  Pro Rata Borrowings     17  
2.8
  Interest and Fees     17  
2.9
  Interest Periods     18  
2.10
  Increased Costs, Illegality, etc.     19  
2.11
  Compensation     21  
2.12
  Change of Lending Office     22  
2.13
  Notice of Certain Costs     22  
2.14
  RESERVED     22  
2.15
  RESERVED     22  
2.16
  Defaulting Lenders     22   ARTICLE 3 RESERVED     23   ARTICLE 4 FEES;
COMMITMENTS     23  
4.1
  Fees     23  
4.2
  Voluntary Reduction of Revolving Credit Commitments     23  
4.3
  RESERVED     24  
4.4
  Mandatory Termination of Commitments     24   ARTICLE 5 PAYMENTS     24  
5.1
  Prepayments     24  
5.2
  Method and Place of Payment     24  
5.3
  Net Payments     25  
5.4
  Computations of Interest and Fees     28   ARTICLE 6 CONDITIONS PRECEDENT    
28  

i 



--------------------------------------------------------------------------------



 



             
6.1
  Conditions Precedent to Initial Credit Event     28  
6.2
  Conditions Precedent to All Credit Events     29   ARTICLE 7 REPRESENTATIONS
AND WARRANTIES     30  
7.1
  Organizational Status     30  
7.2
  Capacity, Power and Authority     30  
7.3
  No Violation     30  
7.4
  Litigation     31  
7.5
  Governmental Approvals     31  
7.6
  True and Complete Disclosure     31  
7.7
  Financial Condition; Financial Statements     31  
7.8
  Tax Returns and Payments     32  
7.9
  Environmental Matters     32  
7.10
  Properties     32  
7.11
  Pension and Welfare Plans     33  
7.12
  Regulations U and X     33  
7.13
  Investment Company Act     33  
7.14
  No Material Adverse Change     33  
7.15
  Deemed Repetition of Representations and Warranties     33   ARTICLE 8
AFFIRMATIVE COVENANTS     34  
8.1
  Information Covenants     34  
8.2
  Books, Record and Inspections     36  
8.3
  Maintenance of Insurance     36  
8.4
  Payment of Taxes     37  
8.5
  Organizational Existence     37  
8.6
  Compliance with Statutes, Obligations, etc.     37  
8.7
  Good Repair     37  
8.8
  Transactions with Affiliates     37  
8.9
  End of Fiscal Years; Fiscal Quarters     38  
8.10
  Use of Proceeds     38  
8.11
  Changes in Business     38   ARTICLE 9 NEGATIVE COVENANTS     38  
9.1
  Limitation on Liens     38  
9.2
  Limitation on Fundamental Changes     39  

ii 



--------------------------------------------------------------------------------



 



             
9.3
  Limitation on Dividends     40  
9.4
  Debt to Capitalization Ratio     40  
9.5
  Limitation on Sale-Lease Back Transactions     40   ARTICLE 10 EVENTS OF
DEFAULT     41  
10.1
  Payments     41  
10.2
  Representations, etc.     41  
10.3
  Covenants     41  
10.4
  Default Under Other Agreements     41  
10.5
  Bankruptcy, etc.     42  
10.6
  Judgments     42  
10.7
  Change of Ownership     42  
10.8
  Pension Plans     42  
10.9
  Remedies     43  
10.10
  Remedies Cumulative     43   ARTICLE 11 THE ADMINISTRATIVE AGENT     44  
ARTICLE 12 MISCELLANEOUS     46  
12.1
  Amendments and Waivers     46  
12.2
  Notices     47  
12.3
  No Waiver; Cumulative Remedies     48  
12.4
  Survival of Representations and Warranties     49  
12.5
  Payment of Expenses and Taxes     49  
12.6
  Successors and Assigns; Participations and Assignments     50  
12.7
  Replacements of Lenders under Certain Circumstances     53  
12.8
  Adjustments; Set-off     55  
12.9
  Marshalling; Payments Set Aside     56  
12.10
  Counterparts     56  
12.11
  Severability     56  
12.12
  Integration     56  
12.13
  Governing Law     56  
12.14
  Submission to Jurisdiction; Waivers     57  
12.15
  Acknowledgements     57  
12.16
  Waivers of Jury Trial     58  
12.17
  Confidentiality     58  

iii 



--------------------------------------------------------------------------------



 



             
12.18
  Treatment of Loans     58  
12.19
  USA Patriot Act     59  

iv 



--------------------------------------------------------------------------------



 



SCHEDULES:

         
 
  Schedule I   Commitments
 
  Schedule II   Environmental Matters
 
  Schedule III   Pension and Welfare Matters
 
  Schedule IV   Outstanding Liens on Closing Date

EXHIBITS:

         
 
  Exhibit A   Form of Notice of Borrowing
 
  Exhibit B   Form of Notice of Continuation
 
  Exhibit C   Form of Closing Certificate
 
  Exhibit D   Form of New Lender Supplement
 
  Exhibit E   Form of Compliance Certificate

v 



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT, dated as of February 11, 2011, among ITC
MIDWEST LLC, a Michigan limited liability company (the “Borrower”), various
financial institutions and other Persons from time to time parties hereto as
lenders (each a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as administrative agent (in such capacity, the
“Administrative Agent”).
     The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $75,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings specified in
this Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
     1.1 Defined Terms.
     “ABR” shall mean, for any day, a rate per annum equal to the greatest of
(a) the rate of interest (however designated) established by the Administrative
Agent as its prime rate in effect at its principal office in New York, New York,
(b) the Federal Funds Effective Rate in effect on such day plus 0.5% and (c) the
LIBOR Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
ABR due to a change in any of the foregoing rates shall be effective as of the
opening of business on the effective date of such change in such rate.
     “ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).
     “Administrative Agent” shall have the meaning provided in the preamble to
this Agreement and shall include such other financial institution as may be
appointed as the successor administrative agent in the manner and to the extent
described in Section 11.9.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.
     “Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 



--------------------------------------------------------------------------------



 



     “Applicable Margin” and “Commitment Fee Rate” shall mean, for any day, the
applicable rate per annum set forth below under the caption “Applicable Margin”
and “Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Borrower’s non-credit-enhanced
long term senior unsecured debt:

                              Applicable Margin         LIBOR   ABR   Commitment
Borrower's Debt Rating:   Loan   Loan   Fee Rate
 
                       
Category 1
A/A2 or higher
    1.250 %     0.250 %     0.125 %
 
                       
Category 2
A-/A3
    1.375 %     0.375 %     0.150 %
 
                       
Category 3
BBB+/Baa1 or lower
    1.500 %     0.500 %     0.175 %

     For purposes of this definition, (i) if no non-credit-enhanced long term
senior unsecured debt rating is available, the Applicable Margin and the
Commitment Fee Rate shall be determined by reference to the Category next below
the Borrower’s long term senior secured debt rating, (ii) if the ratings
established by Moody’s and S&P shall fall within different Categories, the
Applicable Margin and the Commitment Fee Rate shall be based on the higher of
the two ratings unless one of the two ratings is two or more Categories lower
than the other, in which case the Applicable Margin and the Commitment Fee Rate
shall be determined by reference to the Category next below the higher of the
two Categories, (iii) if only one rating is available from either Moody’s or
S&P, then such rating shall be used to determine the applicable Category,
(iv) if neither Moody’s nor S&P shall have in effect a rating for the Borrower’s
non-credit-enhanced long term senior unsecured debt and no rating for the
Borrower’s long term senior secured debt, then Category 3 above shall apply, and
(v) if the ratings established or deemed to have been established by Moody’s and
S&P shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Margin and the Commitment Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin and the
Commitment Fee Rate shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

2



--------------------------------------------------------------------------------



 



     “Approved Fund” shall mean any Person (other than a natural person) that is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arranger” shall mean J.P. Morgan Securities LLC.
     “Assignee” shall have the meaning provided in Section 12.6(a)(ii).
     “Assignment and Acceptance” shall mean the assignment and acceptance
agreement delivered by each Assignee pursuant to Section 12.6(a)(ii).
     “Assignment Effective Date” shall have the meaning provided in 12.6(a)(ii).
     “Attributable Value” means, with respect to any Sale and Leaseback
Transaction, as of the time of determination, the lesser of (i) the sale price
of the property or assets so leased multiplied by a fraction the numerator of
which is the remaining portion of the base term of the lease included in such
Sale and Leaseback Transaction and the denominator of which is the base term of
such lease, and (ii) the total obligation (discounted to present value at the
rate of interest specified by the terms of such lease) of the lessee for rental
payments (other than amounts required to be paid on account of property taxes as
well as maintenance, repairs, insurance, water rates and other items which do
not constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.
     “Authorized Officer”, as applied to any Person, shall mean the Chief
Executive Officer, the President, any Executive Vice President, any Senior
Executive Vice President, any Senior Vice President, the Chief Financial
Officer, the Treasurer or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.
     “Available Revolving Credit Commitment” shall mean, with respect to any
Lender, an amount equal to the excess, if any, of (a) the amount of such
Lender’s Revolving Credit Commitment over (b) the aggregate principal amount of
all Revolving Credit Loans of such Lender then outstanding.
     “Bankruptcy Code” shall have the meaning provided in Section 10.5.
     “Borrower” shall have the meaning provided in the recitals to this
Agreement.
     “Borrowing” shall mean the incurrence of one Type of Revolving Credit Loan
on a given date (or resulting from conversions or continuations on a given date)
and having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans).
     “Business” shall have the meaning provided in Section 8.11.

3



--------------------------------------------------------------------------------



 



     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day that shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.
     “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a finance lease
obligation on the balance sheet of that Person.
     “Capital Stock” shall mean common shares, preferred shares or other
equivalent equity interests (howsoever designated) of capital stock of a
corporation, equity preferred or common interests or membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.
     “Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
     “Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or indirectly, the beneficial owner of capital stock
representing more than 35% of the ordinary voting power represented by the
issued and outstanding Voting Stock of Holdco; and/or (ii) Holdco ceases to own,
directly or indirectly, 100% of the Voting Stock of the Borrower; and/or (iii) a
majority of the incumbent directors of Holdco cease to be persons who were
either (x) directors of Holdco on the Closing Date or (y) new directors (such
persons being called herein “New Members”) appointed or nominated for election
by one or more persons who were members of the board of directors of Holdco on
the Closing Date or who were appointed or nominated by one or more such New
Members whether or not they were members on the Closing Date.
     “Closing Date” shall mean February 11, 2011.
     “Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.
     “Compliance Certificate” shall have the meaning provided in Section 8.1(c).
     “Confidential Information” shall have the meaning provided in
Section 12.17.

4



--------------------------------------------------------------------------------



 



     “Control”, “Controls” and “Controlled”, when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through ownership of Voting Stock, by
contract or otherwise.
     “Controlled Group”, when used with respect to any Person, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under Section
414(b) or 414(c) of the Code or Section 4001 of ERISA.
     “Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.
     “Debt to Capitalization Ratio” shall mean, with respect to any Person, as
of any date of determination, the ratio of (a) Total Debt for such Person for
the relevant Test Period to (b) Total Capitalization for such Person for such
Test Period.
     “Default” shall mean any event, act or condition that with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
under this Agreement, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, or a custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, or a custodian, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
     “Dollars” and “$” shall mean lawful currency of the United States.
     “Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens,

5



--------------------------------------------------------------------------------



 



notices of non-compliance, investigations (other than internal reports prepared
by such Person or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety (with respect to Hazardous
Materials or conditions in the environment) or the environment.
     “Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “Event of Default” shall have the meaning provided in Article 10.
     “FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

    “Finance Parties” shall mean the Administrative Agent and the Lenders.

     “First Mortgage Indenture” shall mean the First Mortgage Deed of Trust
dated as of January 14, 2008 between ITC Midwest LLC and the Bank of New York
Trust Company, N.A., as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.
     “F.R.S. Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

6



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee Obligations” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.
     “Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.
     “Hostile Take-Over Bid” shall mean an offer to purchase a controlling
interest in any Person by the Borrower or any of its Subsidiaries or in which
the Borrower or any of its Subsidiaries is involved, in respect of which the
board of directors (or equivalent governing body for such entity) of the target
entity has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.
     “Holdco” means ITC Holdings Corp., a Michigan corporation.
     “including” and “include” shall mean including without limiting the
generality of any description preceding such term, and, for purposes of this
Agreement, the parties hereto agree that the rule of ejusdem generis shall not
be applicable to limit a general statement, which is

7



--------------------------------------------------------------------------------



 



followed by or referable to an enumeration of specific matters, to matters
similar to the matters specifically mentioned.
     “Indebtedness” of any Person shall mean (a) all indebtedness of such Person
for borrowed money, (b) the deferred purchase price of assets or services that
in accordance with GAAP would be classified as a liability on the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.
     “Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.
     “LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan,
a rate per annum, expressed on the basis of a 360 day year, equal to the annual
interest rate for deposits of Dollars for a maturity most nearly comparable to
such LIBOR Period which appears on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period; provided that if such Service is not available on such day, then the
interest rate at which the Administrative Agent is offered deposits of Dollars
by leading banks in the London interbank market as of 11:00 a.m. (London time)
on the second Business Day prior to the commencement of such LIBOR Period, for
delivery on the first day of such LIBOR Period for the number of days comprised
in such LIBOR Period and in an amount comparable to the amount of such LIBOR
Loan.
     “LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).
     “LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest
period selected by the Borrower for such LIBOR Loan in accordance with
Section 2.9.
     “Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
     “Loans” shall mean Revolving Credit Loans.

8



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean, with respect to any Person, a
circumstance or condition affecting the business, assets, operations, properties
or financial condition of such Person and its Subsidiaries taken as a whole that
would materially adversely affect the ability of such Person to perform its
obligations under this Agreement.
     “Minimum Borrowing Amount” shall mean $500,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by
merger or consolidation to its business.
     “New Lender” shall have the meaning provided in Section 4.3.
     “New Lender Supplement” shall have the meaning provided in Section 4.3.
     “Non-U.S. Lender” shall mean any Lender that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
     “Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.
     “Notice of Continuation” shall have the meaning provided in Section 2.6(a).
     “Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.
     “Other Taxes” shall have the meaning provided in Section 12.5.
     “Participant” shall have the meaning provided in Section 12.6(a)(i).
     “Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
relevant Person or any corporation, trade or business that is, along with such
Person, a member of a Controlled Group, is a contributing employer or a sponsor.
     “Permitted Liens” shall mean, with respect to any Person, (a) Liens for
taxes, assessments, customs duties or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate provisions have been established in accordance with GAAP;
(b) Liens in respect of property or assets of such Person or any of its
Subsidiaries imposed by law, such as carriers’, warehousemen’s and or mechanics’
Liens, and other similar Liens arising in the ordinary course of business and
Liens arising under zoning laws and ordinances and municipal bylaws and
regulations, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 10.6; (d) Liens (other than those
arising by Requirement of Law that are not permitted by clause (a) of this
definition)

9



--------------------------------------------------------------------------------



 



incurred or deposits made in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations incurred in the ordinary course of business; (e) ground leases in
respect of real property on which facilities owned or leased by such Person or
any of its Subsidiaries are located; (f) easements, rights-of-way, restrictive
covenants or agreements, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of such Person and its Subsidiaries taken as a whole; (g) any interest
or title of a lessor or secured by a lessor’s interest under any lease permitted
by this Agreement; (h) Liens incurred by the licensing of trademarks by such
Person or any of its Subsidiaries to others in the ordinary course of business;
and (i) leases or subleases granted to others, not interfering in any material
respect with the business of such Person and its Subsidiaries taken as a whole.
     “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
     “Real Estate” shall have the meaning provided in Section 8.1(e).
     “Register” shall have the meaning provided in Section 12.6(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” shall mean, at any date, Lenders having or holding more
than 50% of the Total Revolving Credit Commitment at such date (provided that in
the case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans on such date; provided, that in
the event that any Lender shall hold more than 50% of such applicable amount,
“Required Lenders” shall mean such Lender plus at least one (1) additional
Lender.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.
     “Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the date hereof, the amount set forth on Schedule I as such
Lender’s “Revolving Credit Commitment”, (b) in the case of any Lender that
becomes a Lender after the date hereof by assignment, the amount specified as
such Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance
contemplated in Section 12.6 pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment, and (c) in the case of any Lender

10



--------------------------------------------------------------------------------



 



that becomes a Lender after the date hereof pursuant to Section 4.3, the amount
specified as such Lender’s “Revolving Credit Commitment” in the New Lender
Supplement in Section 4.3 pursuant to which such Lender assumed a Revolving
Credit Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof (including pursuant to Sections 4.2 and 12.6).
     “Revolving Credit Commitment Percentage” shall mean, with respect to any
Lender, the percentage of the Total Revolving Credit Commitment represented by
such Lender’s Revolving Credit Commitment; provided that in the case of
Section 2.16 when a Defaulting Lender shall exist, “Revolving Credit Commitment
Percentage” shall mean the percentage of the Total Revolving Credit Commitment
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Total Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments and to the Lender’s status
as a Defaulting Lender at the time of determination.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount of the Revolving Credit Loans of such
Lender then outstanding.
     “Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).
     “Revolving Credit Maturity Date” shall mean February 11, 2013, or, if
earlier, the date on which the Revolving Credit Commitments shall have
terminated or shall have been reduced to zero.
     “Sale and Leaseback Transaction” shall have the meaning provided in
Section 9.5.
     “S&P” shall mean Standard & Poor’s Ratings Services or any successor by
merger or consolidation to its business.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Subsidiary” of any Person shall mean and include (a) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person.
     “Successor Borrower” shall have the meaning provided in Section 9.2(a).

11



--------------------------------------------------------------------------------



 



     “Taxes” shall have the meaning provided in Section 5.3(a)(i).
     “Terminated Lender” shall have the meaning provided in Section 12.7(a)(ii).
     “Termination Notice Date” shall have the meaning provided in
Section 12.7(a)(ii).
     “Test Period” shall mean, for any Person, for any determination under this
Agreement, the four consecutive fiscal quarters of such Person then last ended.
     “Total Capitalization” shall mean, as of any date of determination, with
respect to any Person, the sum, without duplication, of (a) Total Debt of such
Person and (b) the total stockholder’s equity of such Person as determined in
accordance with GAAP; provided that the term “Total Capitalization” shall
exclude the non-cash effects of the March 31, 2006 FAS Statement titled
“Employers’ Accounting for Defined Pension and Postretirement Plans”.
     “Total Debt” shall mean, as of any date of determination, with respect to
any Person (a) the sum, without duplication, of (i) all Indebtedness of such
Person and its Subsidiaries for borrowed money outstanding on such date,
(ii) all Capitalized Lease Obligations of such Person and its Subsidiaries
outstanding on such date and (iii) all Indebtedness of such Person and its
Subsidiaries of the types described in clauses (b) and (d) of the definition of
Indebtedness (but in the case of clause (d), only to the extent such
Indebtedness is assumed by such Person or any of its Subsidiaries), all
calculated on a consolidated basis in accordance with GAAP and to the extent
reflected as Indebtedness on the consolidated balance sheet of such Person in
accordance with GAAP minus (b) the aggregate amount of cash held by such Person
and its Subsidiaries as at such date and included in the cash accounts listed on
the consolidated balance sheet of such Person and its Subsidiaries and deposited
with the Administrative Agent to the extent the use thereof for application to
payment of Indebtedness of such Person and its Subsidiaries is not prohibited by
law or any contract to which such Person or any of its Subsidiaries is a party
(but in each case excluding equity securities that are mandatorily redeemable 91
or more days after the Revolving Credit Maturity Date and that are classified as
hybrid securities by Moody’s and/or S&P).
     “Total Revolving Credit Commitment” shall mean the sum of the Revolving
Credit Commitments of all the Lenders, which as of the Closing Date was
$75,000,000.
     “Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of the Loans and the use of the
proceeds thereof.
     “Type” shall mean as to any Revolving Credit Loan, its nature as an ABR
Loan or a LIBOR Loan.
     “United States” and “US” shall mean the United States of America.
     “Voting Stock” shall mean Capital Stock of a Person which carries voting
rights or the right to Control such Person under any circumstances; provided
that Capital Stock which carries the right to vote or Control conditionally upon
the happening of an event shall not be considered Voting Stock until the
occurrence of such event and then only during the continuance of such event.

12



--------------------------------------------------------------------------------



 



     “Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     1.2 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Staff Position APB 14-1 to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
     1.3 Interpretation.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Unless the context requires otherwise all
references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
     2.1 Commitments.
     (a) Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees to make a loan or loans (each a “Revolving Credit Loan”
and, collectively, the “Revolving Credit Loans”) to the Borrower, which
Revolving Credit Loans (i) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Maturity Date, (ii)
may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans (provided that all Revolving Credit
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type), (iii) may be repaid and

13



--------------------------------------------------------------------------------



 



reborrowed in accordance with the provisions hereof and shall be repaid in full
on the Revolving Credit Maturity Date, (iv) for any such Lender at any time,
shall not result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time, (v) after
giving effect thereto and to the application of the proceeds thereof, shall not
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures exceeding the Total Revolving Credit Commitment then in effect. As of
the Closing Date, the Total Revolving Credit Commitment will be $75,000,000.
     (b) The Borrower shall use the proceeds from the Loans for general
corporate purposes (including to finance acquisitions); provided that,
notwithstanding any of the foregoing, none of the proceeds from Loans may be
used to finance any Hostile Take-Over Bid.
     2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
     The aggregate principal amount of each Borrowing of Revolving Credit Loans
shall be in a multiple of $100,000 and shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may be incurred on any date; provided
that at no time shall there be outstanding more than 15 Borrowings of LIBOR
Loans under this Agreement.
     2.3 Notice of Borrowing.
     (a) Whenever the Borrower desires to incur Revolving Credit Loans
hereunder, it shall give the Administrative Agent at an office of the
Administrative Agent from time to time notified by the Administrative Agent to
the Borrower (but initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)), (i) a written Notice of Borrowing (or telephonic notice
promptly confirmed in writing) prior to 12:00 noon (New York time) at least
three Business Days prior to the proposed day of each Borrowing of LIBOR Loans
and (ii) a written Notice of Borrowing (or telephonic notice promptly confirmed
in writing) prior to 10:00 a.m. (New York time) on the proposed day of each
Borrowing of ABR Loans. Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall specify
(i) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day), (iii) whether the Borrowing shall consist of ABR Loans or LIBOR
Loans, (iv) if such Borrowing shall consist of LIBOR Loans, the LIBOR Period to
be initially applicable thereto and (v) the number and location of the account
to which funds are to be disbursed. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.
Without in any way limiting the obligation of the Borrower to confirm in writing
any notice it may give hereunder by telephone, the Administrative Agent may act
prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower. In each such case the applicable
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

14



--------------------------------------------------------------------------------



 



     2.4 Disbursement of Funds.
     (a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.
     (b) Each Lender shall make available all amounts it is to fund under any
Borrowing in immediately available funds to the Administrative Agent at an
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Lenders (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), and the Administrative Agent will
make available to the Borrower by depositing such funds as specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, at the Federal Funds Effective Rate
or (ii) if paid by the Borrower, the then-applicable rate of interest,
calculated in accordance with Section 2.8, for the respective Revolving Credit
Loans.
     (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
     2.5 Repayment of Loans; Evidence of Debt.
     (a) The Borrower shall, for the benefit of the Lenders, on the Revolving
Credit Maturity Date, (i) repay to the Administrative Agent the then-unpaid
Revolving Credit Loans, and (ii) retire all other then-outstanding Revolving
Credit Exposure.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time,

15



--------------------------------------------------------------------------------



 



including the amounts and currency of principal and interest payable and paid to
such lending office of such Lender from time to time under this Agreement.
     (c) The Administrative Agent shall maintain the Register pursuant to
Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the LIBOR Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
     (d) The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Revolving Credit Loans made to it by such Lender in accordance
with the terms of this Agreement. In the event that there is an inconsistency
between the accounts maintained by a Lender pursuant to Section 2.5(b) and the
Register maintained by the Administrative Agent pursuant to Section 12.6, the
said Register shall prevail.
     (e) All payments to be made by the Administrative Agent to any Lender
hereunder shall be made in accordance with the payment instructions of such
Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Acceptance of such
Lender.
     2.6 Changes in Type of Revolving Credit Loan.
     (a) The Borrower shall have the option on any Business Day to convert all
or a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Revolving Credit Loans made to it of one Type into a
Borrowing or Borrowings of another permitted Type or to continue the outstanding
principal amount of any LIBOR Loans as LIBOR Loans for an additional LIBOR
Period; provided that (i) no partial continuation of LIBOR Loans shall reduce
the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding

16



--------------------------------------------------------------------------------



 



principal amount of a Revolving Credit Loan of one Type may not be converted
into a Borrowing of another permitted Type until the end of the current LIBOR
Period for such Revolving Credit Loan. Each such continuation or conversion
shall be effected by the Borrower by giving the Administrative Agent at the
location set forth in Section 12.2 prior to 12:00 Noon (New York time) at least
three Business Days’ prior written notice substantially in the form of Exhibit B
(or telephonic notice promptly confirmed in writing) (each a “Notice of
Continuation”) specifying the Revolving Credit Loans to be so continued or
converted, the Type of Revolving Credit Loans to be continued or converted into
and, if such Revolving Credit Loans are to be converted or continued as LIBOR
Loans, the LIBOR Period to be initially applicable thereto. The Administrative
Agent shall give each Lender notice as promptly as practicable of any such
proposed continuation or conversion affecting any of its Revolving Credit Loans.
This Section shall not be construed to permit the Borrower to change the
currency of any Borrowing.
     (b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current LIBOR Period into ABR Loans.
     (c) If upon the expiration of any LIBOR Period, the Borrower has failed to
elect a new LIBOR Period to be applicable thereto as provided in paragraph
(a) above, the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans, as the case may be, into a Borrowing of ABR Loans, as
the case may be, effective as of the expiration date of such current LIBOR
Period.
     2.7 Pro Rata Borrowings.
     Each Borrowing of Revolving Credit Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
     2.8 Interest and Fees.
     (a) The unpaid principal amount of each ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for ABR Loans plus the
ABR in effect from time to time.
     (b) The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both

17



--------------------------------------------------------------------------------



 



before and after default and judgment) at a rate per annum that shall at all
times be equal to the Applicable Margin for LIBOR Loans plus the relevant LIBOR.
     (c) RESERVED.
     (d) RESERVED.
     (e) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest thereon or fees payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is (x) in the case of overdue principal,
equal to the rate that would otherwise be applicable thereto plus, to the extent
permitted by applicable law, 2.00% (after as well as before maturity and
judgment), (y) in the case of any overdue interest with respect to any Loan,
equal to the rate of interest applicable to such Loan plus, to the extent
permitted by applicable law, 2.00%, or (z) in the case of any overdue fees or
other amounts owing hereunder, equal to the rate of interest then applicable to
Loans maintained as ABR Loans plus 2.00%, in each case from and including the
date of such non-payment to but excluding the date on which such amount is paid
in full (after as well as before maturity and judgment). All interest payable
pursuant to this Section 2.8(e) shall be payable upon demand.
     (f) Interest on each Loan shall accrue from and including the date such
Loan is made to but excluding the date of any repayment thereof and shall,
except as otherwise provided pursuant to Section 2.8(e), be payable (i) in
respect of each ABR Loan, quarterly in arrears on the last Business Day of each
of March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each LIBOR Period applicable thereto and, in the case of a LIBOR
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such LIBOR Period, (iii) in respect of each
Loan on any payment or prepayment (on the amount paid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.
     (g) All computations of interest hereunder shall be made in accordance with
Section 4.4.
     (h) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.
     2.9 Interest Periods.
     At the time the Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be two weeks or one, two, three or
six months. Notwithstanding anything to the contrary contained above:

18



--------------------------------------------------------------------------------



 



     (a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
LIBOR Period expires;
     (b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Period, such LIBOR Period shall end on the last Business Day of the calendar
month at the end of such LIBOR Period;
     (c) if any LIBOR Period would otherwise expire on a day that is not a
Business Day, such LIBOR Period shall expire on the next succeeding Business
Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and
     (d) the Borrower shall not be entitled to elect any LIBOR Period in respect
of any LIBOR Loan if such LIBOR Period would extend beyond the Revolving Credit
Maturity Date.
     2.10 Increased Costs, Illegality, etc.
     (a) In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
     (i) on any date for determining LIBOR for a Borrowing of LIBOR Loans for
any LIBOR Period that by reason of any changes arising on or after the date
hereof affecting the London interbank market (x) deposits in Dollars in the
principal amounts of the Revolving Credit Loans comprising such Borrowing are
not readily available to such Lender in the London interbank market or
(y) adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loans (other than any such increase or reduction attributable to (A) Taxes,
(B) Other Taxes or (C) taxes excluded by Section 5.3(a)(i)) because of (x) any
change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, but not limited to, a
change in official reserve requirements (including any reserve requirements
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined or the

19



--------------------------------------------------------------------------------



 



imposition of any tax on the Administrative Agent or any Lender on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto), and/or
(y) with respect to LIBOR Loans only, other circumstances affecting the London
interbank market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the London interbank market;
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available from such Lender (and such Lender’s obligation to make such Revolving
Credit Loans shall be suspended) until such time as such Lender notifies the
Administrative Agent, the Borrower and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist (which notice
such Lender agrees to give at such time when such circumstances no longer
exist), and any Notice of Borrowing or Notice of Continuation given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed, with respect to such Lender only, to be a Notice of Borrowing or Notice
of Continuation for ABR Loans, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) other than
any such increase or reduction attributable to taxes and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
     (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a Credit Event or
Borrowing by way of conversion into a LIBOR Loan, cancel said Credit Event or
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if the
affected LIBOR Loan is then outstanding, upon at least three Business Days
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

20



--------------------------------------------------------------------------------



 



     (c) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
     (d) For purposes of this Section 2.10, and notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to have been enacted, adopted and issued
after the date hereof, regardless of the date enacted, adopted or issued.
     2.11 Compensation.
     If (a) any payment of principal of any LIBOR Loan, or any continuation of
any LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to Article
10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a LIBOR Loan as a result of a withdrawn Notice of Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn Notice of
Continuation or (e) any prepayment of principal of any LIBOR Loan is not made as
a result of a withdrawn notice of prepayment pursuant to Section 5.1, the
Borrower shall, after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

21



--------------------------------------------------------------------------------



 



     2.12 Change of Lending Office.
     If any Lender requests compensation under Section 2.10, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     2.13 Notice of Certain Costs.
     Notwithstanding anything in this Agreement to the contrary, to the extent
any notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by any Lender
more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10,
2.11, 3.5 or 5.3, as the case may be, for any such amounts incurred or accruing
prior to the giving of such notice.
     2.14 RESERVED.
     2.15 RESERVED.
     2.16 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 4.1; and
     (b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; provided,
further, that this clause (b) shall not permit (i) an increase in such
Defaulting Lender’s stated commitment amounts, (ii) the waiver, forgiveness or
reduction of the principal amount of any Indebtedness outstanding to such
Defaulting Lender or (iii) the extension of the final maturity date(s) of such
Defaulting Lenders’ portion of any of the loans or other extensions of credit or
other obligations of the Borrower owing to such Defaulting Lender, or the
extension

22



--------------------------------------------------------------------------------



 



of any commitment to lend beyond the stated termination date of such commitment,
in each case without such Defaulting Lender’s consent.
     In the event that the Administrative Agent and the Borrower each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitment Percentage.
ARTICLE 3
RESERVED.
ARTICLE 4
FEES; COMMITMENTS
     4.1 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender (in each case pro rata according to the respective Available
Revolving Credit Commitments of all such Lenders), a commitment fee for each day
from and including the Closing Date to but excluding the Revolving Credit
Maturity Date on the average daily closing balances of the unused amount of the
Total Revolving Commitments. Such commitment fee shall be payable in arrears
(i) on the last Business Day of each of March, June, September and December (for
the three month period (or portion thereof) ended on such day) and (ii) on the
Revolving Credit Maturity Date (for the period ended on such date for which no
payment has been received pursuant to clause (i) above), and shall be computed
during such period at the Commitment Fee Rate on the average daily closing
balances of the unused amount of the Total Revolving Commitments.
     (b) The Borrower agrees to pay to the Administrative Agent, for the benefit
of the Administrative Agent, the fees for acting as administrative agent in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent, as amended from time to time by agreement between the
Administrative Agent and the Borrower.
     (c) The Borrower agrees to pay on the Closing Date to the Arranger, for the
benefit of the Lenders, the fees in the amounts previously agreed to in writing
by the Borrower and the Arranger.
     4.2 Voluntary Reduction of Revolving Credit Commitments.
     Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Revolving Credit Commitments in whole or in
part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitments of each of the Lenders,
(ii) any partial

23



--------------------------------------------------------------------------------



 



reduction pursuant to this Section 4.2 shall be in the amount of at least
$1,000,000, and (iii) after giving effect to any such partial reduction, the
Total Revolving Credit Commitment shall not be an amount less than the Revolving
Credit Exposure.
     4.3 RESERVED.
     4.4 Mandatory Termination of Commitments.
     The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York time) on the Revolving Credit Maturity Date.
ARTICLE 5
PAYMENTS
     5.1 Prepayments.
     The Borrower shall have the right to prepay any Borrowing, without premium
or penalty, in whole or in part at any time and from time to time. Such
prepayment of Revolving Credit Loans shall be subject to the following
conditions: (a) the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) to be prepaid, which notice shall be given by the Borrower
no later than 10:00 a.m. (New York time) three Business Days prior to the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the Lenders; (b) each partial prepayment of Revolving Credit Loans
shall be in an amount that is a multiple of $100,000 and in an aggregate
principal amount of at least $5,000,000; provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Loans; and (c) any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day other than the last day of a LIBOR Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11; provided, further, that at the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender. Each prepayment of a Borrowing shall be applied ratably to the Revolving
Credit Loans included in the prepaid Borrowing.
     5.2 Method and Place of Payment.
     (a) Except as otherwise specifically provided herein, all payments to be
made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of all the Lenders holding Revolving Credit Loans, not later
than 12:00 Noon (New York time) on the date when due. Such payments shall be
made in immediately available funds at the office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)), it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in its
account at an office of the Administrative Agent shall constitute the making of
such payment to the extent of such funds held in such account. The
Administrative Agent will thereafter cause to

24



--------------------------------------------------------------------------------



 



be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time) on such day, otherwise
the next Business Day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto. A payment shall be
deemed to have been made by the Administrative Agent on the date on which it is
required to be made under this Agreement if the Administrative Agent has, on or
before such date, taken steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent in order to make such payment.
     (b) Any payments under this Agreement that are made later than 2:00 p.m.
(New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
     5.3 Net Payments.
     (a) (i) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender and (ii) any taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement)
(“Taxes”) except to the extent that such deduction or withholding is required by
any applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect. If any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:
     (A) promptly notify the Administrative Agent of such requirement;
     (B) promptly pay to the relevant Governmental Authority when due the full
amount required to be deducted or withheld (including the full amount of Taxes
required to be deducted or withheld from any additional amount paid by the
Borrower to the Administrative Agent or such Lender under this Section 5.3(a);
     (C) as promptly as possible thereafter, forward to the Administrative Agent
and such Lender an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent and such Lender,
evidencing such payment to such Governmental Authority; and

25



--------------------------------------------------------------------------------



 



     (D) pay to the Administrative Agent or such Lender, in addition to the
payment to which the Administrative Agent or such Lender is otherwise entitled
under this Agreement, such additional amount as is necessary to ensure that the
net amount actually received by the Administrative Agent or such Lender (free
and clear of any such Taxes, whether assessed against the Borrower, the
Administrative Agent or such Lender) will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.
     (ii) If the Borrower fails to pay to the relevant Governmental Authority
when due any Taxes that it was required to deduct or withhold under this
Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 5.3(a) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.
     (iii) The Borrower’s obligations under this Section 5.3(a) shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and all other amounts payable hereunder.
     (b) Notwithstanding Section 5.3(a), the Borrower shall not be required to
indemnify or pay any additional amounts in respect of withholding tax (including
FATCA) applicable to any amount payable under this Agreement pursuant to
Section 5.3(a) above to any Non-U.S. Lender, except if any such Revolving Credit
Loans were assigned, participated or transferred to such Non-U.S. Lender at the
request of the Borrower or were assigned, participated or transferred to such
Non-U.S. Lender following the occurrence of and during the continuance of an
Event of Default pursuant to Section 10.1 or 10.5.
     (c) Each Non-U.S. Lender shall:
     (i) deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or W-8ECI, in each case properly completed and duly executed
by such Non-U.S. Lender claiming complete exemption from, or reduced rate of,
U.S. Federal withholding tax on payments by the Borrower under this Agreement;
     (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date

26



--------------------------------------------------------------------------------



 



that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower; and
     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested in writing by the Borrower or the
Administrative Agent;
unless, in any such case, any change in treaty, law or regulation, has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 12.6 or a Lender pursuant to Section 12.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.3(c), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
     (d) If the Borrower determines in good faith that a reasonable basis exists
for contesting any taxes for which indemnification has been demanded hereunder,
the relevant Lender or the Administrative Agent, as applicable, shall cooperate
with the Borrower in challenging such taxes at the Borrower’s expense if so
requested by the Borrower. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or credit for, a Tax for which a payment has
been made by the Borrower pursuant to this Agreement, which refund or credit in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund or credit as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required. A Lender or Administrative Agent shall claim
any refund or credit that it determines is available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.
     (e) Each Lender shall severally indemnify the Administrative Agent for any
taxes (but, in the case of any Taxes or Other Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 5.3(e) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

27



--------------------------------------------------------------------------------



 



     5.4 Computations of Interest and Fees.
     (a) All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times
when the ABR is based on the prime rate of the Administrative Agent shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR or LIBOR rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     (b) All interest payments to be made under this Agreement shall be paid
without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.
     (c) The amount of costs and expenses required to be paid or reimbursed by
the Borrower pursuant to Section 12.5 or any other provision of this Agreement
shall bear interest until paid, as well after as before demand, default,
maturity and judgment, at the highest rate provided for in Section 2.8(d).
     (d) If interest is not paid on the indebtedness of the Borrower to the
Lenders hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(d).
ARTICLE 6
CONDITIONS PRECEDENT
     6.1 Conditions Precedent to Initial Credit Event.
     The initial Credit Event under this Agreement is subject to the
satisfaction of the following conditions precedent:
     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each of the
parties hereto.
     (b) Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Borrower, dated the Closing Date, substantially in
the form of Exhibit C, with appropriate insertions, executed by the President or
any Vice President and the Secretary or any Assistant Secretary of the Borrower.
     (c) Proceedings of the Borrower. The Administrative Agent shall have
received copies of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.

28



--------------------------------------------------------------------------------



 



     (d) Organic Documents. The Administrative Agent shall have received true
and complete copies of the articles of incorporation and by-laws or Articles of
Organization and operating agreement, as the case may be, of the Borrower and a
certificate of good standing with respect to the Borrower issued by its
jurisdiction of incorporation or organization.
     (e) Fees. The Administrative Agent shall have received the fees referred to
in Section 4.1(b) and (c) to be received on the Closing Date.
     (f) Legal Opinions. The Administrative Agent shall have received in form
and substance reasonably satisfactory to it the executed legal opinions of
(i) counsel to the Borrower with respect to the status and capacity of the
Borrower, the due authorization, execution and delivery of this Agreement by the
Borrower, the validity, binding effect, legality and enforceability of this
Agreement, compliance with the Organic Documents of the Borrower and with
applicable law and such other matters as the Arranger may reasonably request in
form and substance satisfactory to the Arranger, and (ii) special Michigan
counsel to the Borrower with respect to the status and capacity of the Borrower,
the due authorization, execution and delivery of this Agreement by the Borrower,
the validity, binding effect, legality and enforceability of this Agreement,
compliance with the Organic Documents of the Borrower and with applicable law
and such other matters as the Arranger may reasonably request in form and
substance satisfactory to the Arranger.
     (i) Governmental Approvals. The Administrative Agent shall have received
evidence that all governmental approvals necessary in connection with the
transactions contemplated hereby (including, without limitation, approvals from
the United States Federal Energy Regulatory Commission and approval of the 204
financing application) shall have been obtained and are in full force and
effect.
     6.2 Conditions Precedent to All Credit Events.
     The agreement of each Lender to make any Loan (including such Lender’s
Revolving Credit Loan) requested to be made by it on any date (including its
initial Revolving Credit Loans) on any date is subject to the satisfaction of
the following conditions precedent:
     (a) No Default; Representations and Warranties True and Correct. At the
time of each Credit Event and also after giving effect thereto (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
made by the Borrower contained herein (other than, except in the case of the
initial Credit Event, Section 7.14 hereof) shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

29



--------------------------------------------------------------------------------



 



     (b) Notice of Borrowing. Prior to the making of each Revolving Credit Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.
     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (as to itself and each of its
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans.
     7.1 Organizational Status.
     The Borrower is validly organized and existing and in good standing under
the laws of the state or jurisdiction of its incorporation or organization, is
duly qualified to do business and is in good standing as a foreign entity in
each jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.
     7.2 Capacity, Power and Authority.
     The Borrower has the capacity, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.
     7.3 No Violation.
     Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or

30



--------------------------------------------------------------------------------



 



any of its property or assets is bound or (c) violate any provision of the
Borrower’s Organic Documents.
     7.4 Litigation.
     There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower or any of its Subsidiaries (after due internal inquiry), threatened
with respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
     7.5 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and in full force and effect) is required to authorize or is
required in connection with (a) the execution, delivery and performance of this
Agreement or (b) the legality, validity, binding effect or enforceability of
this Agreement.
     7.6 True and Complete Disclosure.
     To the knowledge of the Borrower, after due inquiry:
     (a) All factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections and pro forma financial
information), by or on behalf of the Borrower or any of its Subsidiaries or any
of their respective authorized consultants, agents or representatives in writing
to the Administrative Agent and/or any Lender on or before the Closing Date
(including all information contained in this Agreement) for purposes of or in
connection with this Agreement or any transaction contemplated herein was true
and complete in all material respects on the date as of which such information
or data is dated or certified and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading at
such time in light of the circumstances under which such statements were made.
     (b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were prepared in good
faith based upon assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
     7.7 Financial Condition; Financial Statements.
     The Borrower has heretofore furnished to the Lenders the financial
statements with respect to the Borrower for the fiscal year ending December 31,
2009 and with respect to the fiscal quarters ending March 31, 2010, June 30,
2010 and September 30, 2010. Such financial statements present fairly in all
material respects the consolidated financial position of the

31



--------------------------------------------------------------------------------



 



Borrower at the respective dates of said statements and the results of
operations for the respective periods covered thereby, subject, in the case of
quarterly financial statements, to changes resulting from audit and normal
year-end audit adjustments. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements. All balance sheets, all statements of income
and of cash flow and all other financial information of each of the Borrower and
its Subsidiaries furnished pursuant to Section 8.1 have been and will for
periods following the Closing Date be prepared in accordance with GAAP
consistently applied, and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.
     7.8 Tax Returns and Payments.
     Each of the Borrower and its Subsidiaries has filed all material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith. The Borrower and each of
its respective Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.
     7.9 Environmental Matters.
     Except as set forth in Schedule II:
     (a) Other than instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and
     (b) Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner that
could reasonably be expected to have a Material Adverse Effect.
     7.10 Properties.
     The Borrower and each of its Subsidiaries has good title to or a leasehold
or easement interest in all of its properties that are necessary for the
operation of its respective business as currently conducted and as proposed to
be conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



     7.11 Pension and Welfare Plans.
     During the twelve-consecutive-month period prior to the Closing Date and
prior to the date of any Credit Event hereunder, except as could not reasonably
be expected have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA, (c) no condition exists or event or transaction has occurred
with respect to any Pension Plan which might result in the incurrence by the
Borrower or any member of the Controlled Group of any liability, fine or penalty
and (d) except as disclosed in Schedule III, neither the Borrower nor any member
of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     7.12 Regulations U and X.
     Neither the making of any Loan hereunder nor the use of the proceeds
thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.
     7.13 Investment Company Act.
     Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     7.14 No Material Adverse Change.
     There has been no material adverse change in the business, assets,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole since December 31, 2009.
     7.15 Deemed Repetition of Representations and Warranties.
     The representations and warranties set out in Sections 7.1 to 7.13
inclusive (and solely in the case of the initial Credit Event, Section 7.14)
will be deemed to be repeated by the Borrower as of the date of each request for
a new Credit Event, by the Borrower (including conversions and continuations of
Borrowings) and as of the date on which a Successor Borrower assumes all of the
obligations of the Borrower under the Credit Documents pursuant to
Section 9.2(a) (but after giving effect to such assumption), except to the
extent that on or prior to such date (a) the Borrower has advised the
Administrative Agent in writing of a variation in any such representation or
warranty, and (b) the Required Lenders have approved such variation, and except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

33



--------------------------------------------------------------------------------



 



ARTICLE 8
AFFIRMATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Commitment Maturity Date:
     8.1 Information Covenants.
     The Borrower will furnish to each Lender and the Administrative Agent:
     (a) Annual Financial Statements. As soon as available and in any event on
or before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of
operations and cash flows for such fiscal year prepared in accordance with GAAP,
setting forth comparative consolidated figures for the preceding fiscal year,
and audited by an independent auditing firm of recognized national standing
whose opinion shall not be qualified as to the scope of audit or as to the
status of the Borrower or any of its Subsidiaries as a going concern, together
in any event with a no-default letter from such auditing firm stating that in
the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, as established by the Auditing Standards Board (United
States) and with auditing standards of the Public Company Accounting Oversight
Board (United States), such auditing firm has obtained no knowledge of any
Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such auditing firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
on or before the date that is 45 days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statement of operations for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and the related consolidated statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and, setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, and prepared in accordance
with GAAP, all of which shall be certified by an Authorized Officer of the
Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.1(a) and (b), a certificate of an
Authorized Officer of the Borrower in substantially the form of Exhibit E (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the

34



--------------------------------------------------------------------------------



 



calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.4 as at the end of such fiscal year or period, as
the case may be.
     (d) Notice of Default or Litigation. Promptly after an Authorized Officer
of the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending or threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect, together with a certificate of the Chief Financial
Officer of the Borrower (in detail reasonably satisfactory to the Administrative
Agent) setting forth the calculations required to establish whether the Borrower
and its Subsidiaries are in pro forma compliance with Section 9.4 of this
Agreement.
     (e) Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:
     (i) Any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Estate (as defined below);
     (ii) Any condition or occurrence that (x) results in non-compliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or (y)
could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;
     (iii) Any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) The taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Estate.
     All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s response thereto. The term “Real Estate” shall mean land,
buildings and improvements owned or leased by the Borrower or any of its
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.
     (f) Pension Plans. Promptly after an Authorized Officer of the Borrower or
any of its Subsidiaries obtains knowledge thereof where the liability,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, notice of and copies of all documentation relating to
(i) the institution of any steps by any Person to terminate any Pension Plan,
(ii) the failure to make a required contribution to

35



--------------------------------------------------------------------------------



 



any Pension Plan if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any of
its Subsidiaries furnish a bond or other security to such Pension Plan, or
(iv) the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty.
     (g) Other Information. Promptly upon filing thereof, copies of any filings
or registration statements with, and reports to, any Governmental Authority in
any relevant jurisdiction by the Borrower or any of its Subsidiaries pursuant to
applicable securities laws (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement) and copies of
all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued securities of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information (financial or otherwise) as the Administrative Agent on its
own behalf or on behalf of any Lender may reasonably request in writing from
time to time.
     8.2 Books, Record and Inspections.
     The Borrower will, and will cause each of its Subsidiaries to, (i) permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and its Subsidiaries in whomever’s possession to the extent that it is
within the Borrower’s or its Subsidiaries’ control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.
     8.3 Maintenance of Insurance.
     The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

36



--------------------------------------------------------------------------------



 



     8.4 Payment of Taxes.
     The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its capital, income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.
     8.5 Organizational Existence.
     The Borrower will do, and will cause each of its Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its corporate or other organizational rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the Borrower and
its Subsidiaries may consummate any transaction permitted under Section 9.2.
     8.6 Compliance with Statutes, Obligations, etc.
     The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, rules, regulations and orders (including Environmental
Laws), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     8.7 Good Repair.
     The Borrower will, and will cause each of its Subsidiaries to, ensure that
its properties and equipment used or useful in its business in whomever’s
possession they may be to the extent that it is within the Borrower’s or its
Subsidiaries’ control to cause the same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.
     8.8 Transactions with Affiliates.
     The Borrower will conduct, and will cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the Borrower or such Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an arm’s
length basis from unrelated third parties, (b) transactions between and among
the Borrower and its wholly owned Subsidiaries that do not involve any other
Affiliate and (c) transactions permitted by Section 9.2.

37



--------------------------------------------------------------------------------



 



     8.9 End of Fiscal Years; Fiscal Quarters.
     The Borrower will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
     8.10 Use of Proceeds.
     The Borrower will use the proceeds of all the Loans only for the purposes
set forth in Section 2.1(b).
     8.11 Changes in Business.
     From the Closing Date, the Borrower and its Subsidiaries taken as a whole
will not fundamentally and substantively alter the character of their business
taken as a whole from the business conducted by the Borrower and its
Subsidiaries taken as a whole on the Closing Date following the consummation of
the Transactions and other business activities incidental or related to any of
the foregoing (the “Business”).
ARTICLE 9
NEGATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Commitment Maturity Date:
     9.1 Limitation on Liens.
     The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, except:
     (a) Permitted Liens;
     (b) Liens securing indebtedness incurred within 180 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;
provided that the principal amount of such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension;
     (c) Liens existing on the Closing Date and as set out on Schedule IV;

38



--------------------------------------------------------------------------------



 



     (d) Liens existing on the assets of any Person that becomes a Subsidiary,
or existing on assets acquired; provided that such Liens attach at all times
only to the same assets that such Liens attached to and secure only the same
Indebtedness that such Liens secured, immediately prior to such acquisition;
     (e) (i) Liens placed upon the Capital Stock or assets of any Subsidiary
acquired to secure Indebtedness of the Borrower or any Subsidiary incurred in
connection with such acquisition and (ii) Liens placed upon the assets of such
Subsidiary acquired pursuant to an acquisition to secure a guarantee by such
Subsidiary of any such Indebtedness of the Borrower or any Subsidiary;
     (f) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (f) above upon or in the same assets theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;
     (g) additional Liens so long as the aggregate outstanding principal amount
of the obligations so secured (including the imputed principal amount of any
Capitalized Lease Obligations) for the Borrower and its Subsidiaries does not
exceed $20,000,000 in the aggregate; and
     (h) Liens on assets of the Borrower to secure Indebtedness of the Borrower
under the First Mortgage Indenture.
     9.2 Limitation on Fundamental Changes.
     The Borrower will not enter into any merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all its business units, assets or other properties, except that:
     (a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) the Borrower shall be the continuing or surviving
entity or, so long as after giving effect to such merger or consolidation such
Person’s debt rating shall be BBB- or higher from Moody’s and Baa1 or higher
from S&P, as determined pursuant to the definition of “Applicable Margin”, the
Person formed by or surviving any such merger or consolidation (if other than
the Borrower) shall be an entity organized or existing under the laws of the
United States or any State thereof, (the Borrower or Person, as the case may be,
being herein referred to as the “Successor Borrower”), (ii) such Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement pursuant to a supplement hereto in form and substance reasonably
satisfactory to the Administrative Agent, (iii) no Default or Event of Default
is then existing and no Default or Event of Default would result from the
consummation of such merger or consolidation, (iv) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenants set forth in Section 9.4 as such

39



--------------------------------------------------------------------------------



 



covenants are recomputed as at the last day of the most recently ended Test
Period under each such Section as if such merger or consolidation had occurred
on the first day of such Test Period, and (v) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate, in form and substance
reasonably satisfactory to the Administrative Agent, certifying the compliance
referred to in clause (iv) above and stating that such merger or consolidation
and such supplement to this Agreement comply with this Agreement and a legal
opinion (in form and substance reasonably satisfactory to the Administrative
Agent) with respect to this Agreement to be delivered, if any, pursuant to
clause (ii) above; provided further that if the foregoing are satisfied, such
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement; and
     (b) the Borrower may enter into any merger or consolidation for the purpose
of changing its organizational form from a corporation to a limited liability
company or from a limited liability company to a corporation; provided that such
change has no adverse affect on the rights of the Finance Parties.
     9.3 Limitation on Dividends.
     If any Default or Event of Default then exists or would result therefrom,
the Borrower will not declare or pay any distributions (other than distributions
payable solely in its Capital Stock) or return any capital to its shareholders
or make any other distribution, payment or delivery of property or cash to its
shareholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any of its Capital Stock or the Capital Stock
of any direct or indirect shareholder of the Borrower now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of its Capital Stock), or set aside any funds for any of the
foregoing purposes, or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any Capital Stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its Capital Stock).
     9.4 Debt to Capitalization Ratio.
     The Borrower will not permit its Debt to Capitalization Ratio to be greater
than 65% at any time on or after the Closing Date.
     9.5 Limitation on Sale-Lease Back Transactions.
     The Borrower will not enter into any sale-leaseback transaction (a “Sale
and Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or subleases such property or
assets or any part thereof or any other property or assets that the Borrower
intends to use for substantially the same purpose or purposes as the property or
assets sold or otherwise transferred unless (a) the Borrower would be entitled
to incur Indebtedness secured by a Lien on such property or assets pursuant to
Section 9.1 or (b) the Attributable Value of all Sale and Leaseback Transactions
entered into pursuant to this Section 9.5 does not exceed

40



--------------------------------------------------------------------------------



 



$20,000,000. A Sale and Leaseback Transaction shall not be deemed to result in
the creation of a Lien.
ARTICLE 10
EVENTS OF DEFAULT
     Each of the following specified events or occurrences described in
Sections 10.1 through 10.8 below shall constitute an “Event of Default”:
     10.1 Payments.
     The Borrower shall (a) default in the payment when due of any principal of
the Loans or (b) default, and such default shall continue for five or more days,
in the payment when due of any interest on the Loans or any Fees or any other
amounts owing hereunder.
     10.2 Representations, etc.
     Any representation, warranty or statement made or deemed made by the
Borrower herein or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made (it being understood that, for purposes
of the foregoing, the truth of the representations and warranties set forth in
Section 7.6 shall be determined without reference to the knowledge of the
Borrower).
     10.3 Covenants.
     The Borrower shall (i) default in the due performance or observance by it
of any term, covenant or agreement contained in Section 8.1(d), Section 8.11 or
Article 9, or (ii) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 10.1 or
10.2 or clause (a)(i) of this Section 10.3) contained in this Agreement, and
such default shall continue unremedied for a period of at least 30 days after
the receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders.
     10.4 Default Under Other Agreements.
     (a) The Borrower or any of its Subsidiaries, shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

41



--------------------------------------------------------------------------------



 



     (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.
     10.5 Bankruptcy, etc.
     The Borrower or any of its Subsidiaries, shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any of its Subsidiaries, and the petition or
application is not contested within 10 days after commencement of the case; or
an involuntary case is commenced against the Borrower or any of its
Subsidiaries, and the petition or application is not dismissed within 45 days
after commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any of its Subsidiaries, or the Borrower or
any of its Subsidiaries, commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries; or
there is commenced against the Borrower or any of its Subsidiaries, any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any of its Subsidiaries, is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries, makes a general assignment for the benefit
of creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any of its Subsidiaries, for the purpose of effecting any of the foregoing; or
the Borrower or any of its Subsidiaries, is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any of its Subsidiaries, takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.
     10.6 Judgments.
     One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries, involving a liability of $15,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower or any of its
Subsidiaries, (to the extent not paid or fully covered by insurance provided by
a carrier not disputing coverage) and any such judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof.
     10.7 Change of Ownership.
     A Change of Ownership shall occur.
     10.8 Pension Plans.
     Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any of its Subsidiaries or
any other Person to

42



--------------------------------------------------------------------------------



 



terminate a Pension Plan if, as a result of such termination, the Borrower or
any such member could be required to make a contribution to such Pension Plan,
or could reasonably expect to incur a liability or obligation to such Pension
Plan in respect of such termination; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA, where in each case under clauses (a) or (b) such contribution,
liability, obligation or Lien would reasonably be expected to have a Material
Adverse Effect.
     10.9 Remedies.
     Upon the occurrence of any Event of Default described above, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments of each Lender shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Loans and all obligations owing
hereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and/or (iii) exercise any other remedies that
may be available under this Agreement or applicable law.
     10.10 Remedies Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

43



--------------------------------------------------------------------------------



 



ARTICLE 11
THE ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 6 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be

44



--------------------------------------------------------------------------------



 



counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Notwithstanding anything herein to the contrary the Sole Bookrunner,
the Sole Lead Arranger and the Co-Syndication Agents named on the cover page of
this Agreement shall not have any duties or liabilities under this Agreement,
except in its capacity, if any, as a Lender.

45



--------------------------------------------------------------------------------



 



ARTICLE 12
MISCELLANEOUS
     12.1 Amendments and Waivers.
     Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Revolving Credit Loan, or reduce the stated rate of, forgive any portion
of or extend the date for the payment of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates) or extend the final expiration date of any Lender’s
Revolving Credit Commitment or increase the amount of any of the Revolving
Credit Commitments of any Lender, in each case without the written consent of
each Lender whose Revolving Credit Loan, interest, fee or Revolving Credit
Commitment is changed as set forth above thereby, or (ii) amend, modify or waive
any provision of this Section 12.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders” or consent to the assignment or
transfer by the Borrower of its rights and obligations under this Agreement
(except as permitted pursuant to Section 8.1), in each case without the written
consent of each Lender, or (iii) amend, modify or waive any provision of
Article 11 without the written consent of the then-current Administrative Agent,
or (iv) amend Section 6.2(a) to the extent that it relates to payments for the
ratable account of Lenders without the written consent of each Lender directly
and adversely affected thereby, in each case without the written consent of all
the Lenders except as otherwise specifically provided in this Section 12.1 and
provided further that at any time that no Default or Event of Default has
occurred and is continuing, the Revolving Credit Commitment of any Lender may be
increased for any purpose permitted hereunder, with the consent of such Lender,
the Borrower and the Administrative Agent (which consent, in the case of the
Administrative Agent, shall not be unreasonably withheld) and without the
consent of the Required Lenders, as provided for in this Section 12.1.
     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the affected Lenders and shall be binding upon the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Revolving Credit Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

46



--------------------------------------------------------------------------------



 



     12.2 Notices.
     (a) All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission)
and, unless otherwise expressly provided herein, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received and, if transmitted by
facsimile, shall be deemed given when the confirmation of transmission thereof
is received by the transmitter, in each case addressed as follows in the case of
the Borrower, the Administrative Agent and as set forth on Schedule I in the
case of each Lender (or as set forth in the Assignment and Acceptance or New
Lender Supplement of any Lender which is an Assignee) or to such other address
as may be hereafter notified by the respective parties hereto:

  (i)   The Borrower:         ITC Midwest LLC
27175 Energy Way
Novi, MI 48377
Attention: Cameron M. Bready
Facsimile No.: (248) 380-2923
Telephone No.: (248) 946-3631     (ii)   The Administrative Agent:        
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 266-8058         with copy to (except in the case of
notices relating to borrowings, continuations and conversions):         JPMorgan
Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
                   Credit Executive, Mid-Corporate Power Credit
Facsimile No.: (312) 732-1762         and         JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874

47



--------------------------------------------------------------------------------



 



      Chicago, IL 60603
Attention: Mary McCorry
Facsimile No.: (312) 325-3238

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received.
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Communications on Electronic Transmission System. The Borrower agrees
that the Administrative Agent may make communications available to the Lenders
by posting such communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     12.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof,

48



--------------------------------------------------------------------------------



 



nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     12.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
     12.5 Payment of Expenses and Taxes.
     (a) The Borrower agrees (i) to pay or reimburse the Arranger and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Revolving Credit Commitments),
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under,
or “workout” or restructuring of, this Agreement and any such other documents,
including the reasonable fees, disbursements and other charges of counsel to
each Lender and of counsel to the Administrative Agent, (iii) to pay, indemnify,
defend and hold harmless each Lender and the Administrative Agent from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents (collectively, “Other Taxes”), and (iv) to pay, indemnify,
defend and hold harmless each Lender, the Arranger and the Administrative Agent
and their respective directors, officers, employees, trustee, agents and
Affiliates (collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or potential party thereto, and any
fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower

49



--------------------------------------------------------------------------------



 



under, any of the provisions of this Agreement, (B) the violation of,
non-compliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Subsidiaries or applicable to any of
the Real Estate, or (C) any Environmental Claim or any Hazardous Materials
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, possession or control, or practice of, the
Borrower or any of its Subsidiaries from time to time (all the foregoing in this
clause (iv), collectively, the “indemnified liabilities”); provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such Indemnitee as determined by a final judgment of a court of competent
jurisdiction and provided further that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to claims that do not involve an act or
omission of the Borrower or ay of its affiliates and that is brought by the
Administrative Agent, the Arranger or any Lender against any other Lender. The
agreements in this Section 12.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
     Each of the Lenders, the Arranger and the Administrative Agent agree that
any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.
     (b) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Arranger under paragraph (a) of
this Section, each Lender severally agrees to pay to the Administrative Agent or
the Arranger, as the case may be, such Lender’s Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Arranger in its capacity as such.
     12.6 Successors and Assigns; Participations and Assignments.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

50



--------------------------------------------------------------------------------



 



          (b) Assignments by Lenders.
          (i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
     (A) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
     (B) the Administrative Agent.
          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, Revolving Credit Loans, the amount of the Revolving
Credit Commitment, Revolving Credit Loans, of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obliga-

51



--------------------------------------------------------------------------------



 



tions under this Agreement (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.10, 2.11, 3.5 and 12.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amount of the Revolving Credit Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), 3.3 or 3.4, the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (vi) No Assignment to the Borrower or its Affiliates. No assignment
pursuant to this Section 12.6 shall be made to the Borrower or any of its
Affiliates.
          (c) Participations.
          (i) Participations Generally. Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Revolving Credit Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other

52



--------------------------------------------------------------------------------



 



Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the third sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender.
          (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.10 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 5.3 unless such Participant complies with Section 5.3(c).
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     12.7 Replacements of Lenders under Certain Circumstances.
     (a) If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.3, or
if any Lender becomes a Defaulting Lender, or if any Lender is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, then the Borrower
may, at its sole expense and effort:
     (i) upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.6) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (iii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued

53



--------------------------------------------------------------------------------



 



interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iv) in the case of any such assignment resulting from payments required to be
made pursuant to Section 2.10 or a claim for compensation under Section 2.11,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply; or
     (ii) in the case of any Lender becoming a Defaulting Lender, then,
effective upon the date of notice to such Defaulting Lender (the “Terminated
Lender”) and the Administrative Agent (such date, the “Termination Notice
Date”), cause (1) the Terminated Lender’s Revolving Credit Commitment to be
terminated in full (but without a reduction or termination of the Revolving
Credit Commitments of the other Lenders), (2) the aggregate amount of the
Revolving Credit Commitments to be automatically reduced by the amount of the
Terminated Lender’s Revolving Credit Commitment and (3) each remaining Lender’s
Revolving Credit Commitment Percentage to be automatically increased ratably
such that the sum of the Revolving Credit Commitment Percentages of the Lenders
other than the Terminated Lender shall be 100%; provided that, no Default or
Event of Default shall have occurred and be continuing at the time of such
termination.
     (b) In the event that S&P or Moody’s shall, after the date that any Lender
with a Revolving Credit Commitment becomes a Lender, downgrade the long-term
certificate of deposit rating or long-term senior unsecured debt rating of such
Lender, and the resulting rating shall be below BBB- or Baa3 respectively, then
the Borrower shall have the right, but not the obligation, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an Assignee in
accordance with and subject to the restrictions contained in Section 12.6, and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 12.6) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
under this Agreement to such Assignee; provided that (i) no such assignment
shall conflict with any law, regulation or order of any governmental authority
and (ii) such Assignee shall pay to such Lender in immediately available funds
on the date of such assignment the principal of and interest and fees (if any)
accrued to the date of payment on the Revolving Credit Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.
     (c) If applicable pursuant to Section 12.7(a)(ii), from and after the
Termination Notice Date relating to any Terminated Lender, the Revolving Credit
Commitment of such Terminated Lender shall each be zero. Notwithstanding
anything in this Agreement or otherwise to the contrary, no Terminated Lender
shall be entitled to receive fees or other charges owing to such Terminated
Lender with respect to its Revolving Credit Commitment as to any period from and
after the Termination Notice Date relating to such Terminated Lender.

54



--------------------------------------------------------------------------------



 



     12.8 Adjustments; Set-off.
     (a) If any Defaulting Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 3.3(c), 3.4(c), 12.5(b) or 12.8(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply for the benefit of the Administrative Agent or any
Lender any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
     (b) After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (c) If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Credit Event (other than pursuant to the terms of Section 2.10,
2.11 or 5.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Credit Events made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to clause (b) above) with respect to such participation as fully as if
such Finance Party were the direct creditor of the Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar law any Finance Party receives a secured claim in lieu of a setoff to
which this Section applies, such Finance

55



--------------------------------------------------------------------------------



 



Party shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.
     12.9 Marshalling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Borrower’s obligations hereunder. To
the extent that the Borrower makes a payment or payments to the Administrative
Agent or Lenders (or to the Administrative Agent for the benefit of Lenders), or
the Administrative Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     12.10 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     12.11 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.12 Integration.
     This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.
     12.13 Governing Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW

56



--------------------------------------------------------------------------------



 



YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN (EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH CONSTRUCTION TO THE
LAWS OF ANOTHER JURISDICTION).
     12.14 Submission to Jurisdiction; Waivers.
     The Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.14 any special, exemplary, punitive or consequential damages.
     12.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender (in any capacity) has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.

57



--------------------------------------------------------------------------------



 



     12.16 Waivers of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     12.17 Confidentiality.
     The Administrative Agent, each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure as required or requested by any Governmental
Authority, representatives thereof or any nationally recognized rating agency
that requires access to information about such Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or pursuant to legal
process or to such Lender’s or the Administrative Agent’s lawyers, professional
advisors or independent auditors or Affiliates; provided that, unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to prospective Assignees or Participants or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person shall have previously executed a Confidentiality
Agreement substantially in the form prescribed from time to time by the Loan
Sales and Trading Association.
     12.18 Treatment of Loans.
     (a) The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
     (b) The Borrower acknowledges that the Administrative Agent and one or more
of the Lenders may treat its Loans as part of a transaction that is subject to
Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

58



--------------------------------------------------------------------------------



 



     12.19 USA Patriot Act.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), such Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.
[Remainder of page intentionally left blank]

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            ITC MIDWEST LLC,
as the Borrower
      By:   ITC Holdings Corp., its sole member             By:   /s/ Cameron M.
Bready         Name:   Cameron M. Bready        Title:   Executive Vice
President, Treasurer and
Chief Financial Officer     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Credit Executive     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Lender
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                                      REVOLVING   REVOLVING CREDIT            
CREDIT   COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE      
 
 
                JPMorgan Chase Bank, N.A.  
JPMorgan Chase Bank, N.A.
  $ 37,500,000.00       50.0 %        
Loan Operations

                       
10 South Dearborn, 7th Floor

                       
Chicago, IL 60603

                       
Attention: Teresita Siao

                       
Facsimile No.: (888) 266-8058
                               
with copy to (except in the

                       
case of notices relating to

                       
borrowings, continuations and
                       
conversions):
                               
JPMorgan Chase Bank, N.A.

                       
10 South Dearborn, 9th Floor

                       
Mail Code IL1-0090

                       
Chicago, IL 60603

                       
Attention: Nancy R. Barwig

                       
                  Credit Executive,

                       
                  Mid-Corporate Power Credit

                       
Facsimile No.: (312) 732-1762
               

 



--------------------------------------------------------------------------------



 



                                      REVOLVING   REVOLVING CREDIT            
CREDIT   COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE      
 
and


                       
JPMorgan Chase Bank, N.A.

                       
Portfolio Management

                       
Administration

                       
10 South Dearborn, 9th Floor

                       
Mail Code IL1-0874

                       
Chicago, IL 60603

                       
Attention: Mary McCorry

                       
Facsimile No.: (312) 325-3238
                       
 
                Barclays Bank PLC  
Barclays Bank PLC
  $ 37,500,000.00       50.0 %        
745 Seventh Avenue

                       
New York, New York 10019
                       
 
                       
Total amount
  $ 75,000,000.00       100 %

 



--------------------------------------------------------------------------------



 



                         

SCHEDULE II
ENVIRONMENTAL MATTERS
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PENSION AND WELFARE MATTERS
NONE.

 



--------------------------------------------------------------------------------



 



1 

SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE
NONE.



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING

TO:    JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 266-8058

     Pursuant to the Revolving Credit Agreement, dated as of February 11, 2011
(as the same may be amended, modified, supplemented, restated or replaced from
time to time, the “Revolving Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement (the “Lenders”), and JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to borrow as follows:
          Revolving Credit Loan:

  1.   Date of borrowing:     2.   Amount of borrowing:     3.   Lender(s):
Lenders, in accordance with their Revolving Credit Commitments under the
Revolving Credit Agreement     4.   Interest rate option:            Type:
     Tenor:

     Please wire transfer the proceeds of the Borrowing in accordance with the
funds flow memorandum delivered under separate cover.
     The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:
     (i)    All representations and warranties made by the Borrower contained in
the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date

 



--------------------------------------------------------------------------------



 



hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date); provided that, the
representation made in Section 7.14 shall be made only on the Closing Date; and
     (ii)    No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC MIDWEST LLC,
as the Borrower

By:  ITC Holdings Corp., its sole member
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Notice of Continuation

TO:     JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement (as defined below)     Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 266-8058

          Pursuant to the Revolving Credit Agreement, dated as of February 11,
2011 (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Revolving Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
ITC Midwest LLC, a Michigan limited liability company (the “Borrower”), the
various financial institutions and other persons from time to time referred to
as “Lenders” in the Revolving Credit Agreement (the “Lenders”), JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to continue Revolving Credit Loans as follows:

  1.   Date of continuation or conversion:        
                                        ,                          2.   Amount
of Revolving Credit Loans being continued or converted:        
$                                             3.   Nature of continuation or
conversion:                                  a.     Conversion of a LIBOR Loan
as an ABR Loan                                  b.     Conversion of an ABR Loan
as a LIBOR Loan                                  c.     Continuation
(rollover) of LIBOR Loans as LIBOR Loans

 



--------------------------------------------------------------------------------



 



  4.   If Revolving Credit Loans are being continued as or converted into LIBOR
Loans, the duration of the new LIBOR Period that commences on the continuation
or conversion date:                              month(s)

     The undersigned officer, to the best of [his/her] knowledge, in [his/her]
capacity as an officer of the Borrower, certifies that:
     (i) All representations and warranties made by the Borrower contained in
the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided that, the representation made in Section 7.14 shall be made only
on the Closing Date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:                                         

            ITC MIDWEST LLC,
as the Borrower

By:  ITC Holdings Corp., its sole member
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Closing Certificate
CLOSING CERTIFICATE
ITC MIDWEST LLC

TO:     The Lenders and the Administrative Agent (each, as defined below)   RE:
    Revolving Credit Agreement, dated as of February 11, 2011 (as the same may
be amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Midwest LLC, a
Michigan limited liability company (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative
Agent.

     The undersigned, an Authorized Officer of ITC Holdings Corp., the Sole
Member of the Borrower (the “Sole Member”), hereby certifies to the best of my
knowledge, information and belief, for and on behalf of the Borrower, and not in
my personal capacity, in connection with the initial Borrowing on this date
under the Revolving Credit Agreement, that:

1.   the conditions precedent set forth in the Revolving Credit Agreement were
satisfied as of the Closing Date;   2.   attached to this certificate as
Schedule A is a true and complete copy of the articles of organization of the
Borrower as filed in the Office of the Secretary of State of the State of
Michigan, together with all amendments thereto adopted through the date hereof
and as in effect on the date hereof and the Sole Member of the Borrower has not
passed, confirmed or consented to any amendments or variations to such articles;
  3.   attached to this certificate as Schedule B is a correct and complete copy
of the operating agreement of the Borrower and such operating agreement is in
full force and effect on the date hereof and as of the date of the adoption of
the written consent referred to in paragraph 4 below and the Sole Member of the
Borrower has not passed, confirmed or consented to any amendments or variations
to such operating agreement;   4.   attached to this certificate as Schedule C
is a correct and complete copy of the written consent of the Sole Member of the
Borrower, dated December 6, 2010, which written consent is in full force and
effect, unamended, at the date hereof;   5.   the following persons are duly
elected or appointed officers of the Sole Member of the Borrower and a genuine
specimen signature of each such person is as set out opposite his name below:

 



--------------------------------------------------------------------------------



 



             
 
  Daniel J. Oginsky
       
 
  Senior Vice President and
       
 
  General Counsel  
 
   
 
           
 
  Cameron M. Bready
       
 
  Executive Vice President, Treasurer
       
 
  and Chief Financial Officer  
 
   

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have signed this Certificate this      th day of
February, 2011.

                        Name:   Daniel J. Oginsky      Title:   Senior Vice
President and General Counsel     

     I, Cameron M. Bready, Executive Vice President, Treasurer and Chief
Financial Officer of the Sole Member of the Borrower, DO HEREBY CERTIFY that
Daniel J. Oginsky has been duly elected (or appointed) and has duly qualified
as, and on this day is, the Senior Vice President and General Counsel of the
Sole Member of the Borrower, and the signature above is his genuine signature.

                        Name:   Cameron M. Bready      Title:   Executive Vice
President, Treasurer and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Schedule A
Articles of Organization
[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule B
Operating Agreement
[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule C
Resolutions
[See Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of New Lender Supplement
          Reference is made to the REVOLVING CREDIT AGREEMENT, dated as of
February [     ], 2011, among ITC MIDWEST LLC, a Michigan limited liability
company (the “Borrower”), various financial institutions and other Persons from
time to time parties referred to as lenders (the “Lenders”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as administrative agent (in such capacity, the
“Administrative Agent”) (the “Credit Agreement”). Capitalized terms used and not
defined herein have the respective meanings assigned thereto in the Credit
Agreement.
          Upon execution and delivery of this New Lender Supplement by the
parties hereto as provided in Section 4.3 of the Credit Agreement and subject to
the conditions precedent set forth in said section, the undersigned hereby
becomes a Lender thereunder having the Revolving Credit Commitments set forth
opposite its signature below, effective as of the date hereof.
          This New Lender Supplement shall be construed in accordance with and
governed by the law of the State of New York. This New Lender Supplement may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing to such address listed below or as
may be hereafter notified by the respective parties hereto:

  (a)   The Borrower:         ITC Midwest LLC
27175 Energy Way
Novi, MI 48377
Attention: Cameron M. Bready
Facsimile No.: (248) 380-2923     (b)   The Administrative Agent:        
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 266-8058         with copy to:

 



--------------------------------------------------------------------------------



 



      JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
                  Credit Executive, Mid-Corporate Power Credit
Facsimile No.: (312) 732-1762         and         JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention: Mary McCorry
Facsimile No.: (312) 325-3238

[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this New Lender
Supplement to be duly executed and delivered by their proper and duly authorized
officers as of this       day of                     , 20   .

            Revolving Credit Commitments:             Name of Lender
        By:             Name:             Title:      

Accepted and agreed:

            ITC MIDWEST LLC,
as the Borrower

By: ITC Holdings Corp., its sole member               By:             Name:    
      Title:        

          JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Compliance Certificate

TO:     The Lenders and the Administrative Agent

The undersigned, an Authorized Officer of ITC Midwest LLC (the “Borrower”), in
such capacity and not personally, hereby certifies to the best of my knowledge,
information and belief that:

1.   I am the duly appointed
                                                                            
     of the Borrower named in the Credit Agreement, dated as of February
[     ], 2011 (as the same may be amended, modified, supplemented, restated or
replaced from time to time, the “Credit Agreement”), among ITC Midwest LLC, a
Michigan limited liability company (the “Borrower”), various financial
institutions and other Persons from time to time parties referred to as lenders
(the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative Agent and as
such I am providing this certificate for and on behalf of the Borrower pursuant
to Section 8.1(d) of the Credit Agreement. Unless the context otherwise
requires, capitalized terms in the Credit Agreement which appear herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement.  
2.   I am familiar with and have examined the provisions of the Credit Agreement
including those of Articles 7, 8, 9 and 10 therein and have reviewed and am
familiar with the contents of this certificate.   3.   Delivered herewith are
the financial statements required to be delivered pursuant to Section 8.1 [(a)]
[(b)] of the Credit Agreement.   4.   No Default or Event of Default has
occurred and is continuing as of the date hereof [or if any Default or Event of
Default does exist, specify the nature and extent thereof].   5.   As of the
last day of the Fiscal Quarter ending            the financial ratios referred
to in Section 9.4 of the Credit Agreement is           % and was calculated as
set forth in Schedule I.

Dated this day of                     ,                     .
                                                                   
[Name and Title]

 



--------------------------------------------------------------------------------



 



Schedule I
ITC Midwest, LLC
Debt to Capitalization Ratio

         
1. Total Debt for the relevant Test Period.
  $                       
2. Total Capitalization for such Test Period.
       
(a) Total Debt
  $                       
(b) Total stockholder’s equity of the Borrower
  $                       
(c) Total Capitalization: The sum of Items 2(a) and 2(b)
  $                       
3. DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
                         %

 